Title: Robert Charles to Pennsylvania Assembly Committee of Correspondence, 12 August 1756
From: Charles, Robert
To: Pennsylvania Assembly Committee of Correspondence


Gentlemen
London 12th. Augt. 1756.
We have lately received Mr. Franklin’s Letter Dated from New York the 4th. of last month with the Several Papers therein referred to, and shall endeavour to make the best use of the seasonable Intelligence and Pertinent Observations where with He has furnished us.
After all the Proofs which the Assembly have now given of Zeal for the Publick Cause, and of attention to the Safety of the Province by the Fortifications erected and carrying on, by the sums of money raised, and the further supplies still offered, and by the nature of some acts lately passed particularly that for regulating officers and soldiers raised for the Defence of the Province, we hope there will no longer remain any doubt with his Majesties Ministry as to the Candour or Conduct of your Assembly. It is too true that it was openly averred here, that your late Grant was deceitful and inneffectual, in the manner Mr. Franklin relates it, and impressions of this nature were even attempted on the Earl of Loudon which Mr. Charles endeavoured to remove by stating the Matter to his Lordship and giving him a Copy of the appropriating Clauses, adding that his Lordship would find the whole sum nearly expended by the time of his arrival in America; Time has now shewn the injustice of the Imputation and the fairness of your Proceedings, that we may have it in our Power to State Facts, we should be glad to have in our Hands an account of the Expenditure of the money and likewise a Copy of the act passed for striking 4000 pounds in Bills of Credit to aid the Proprietaries in the Payment of their free Gift of five thousand pounds. Upon this Head we would likewise put you in mind that it may be proper to state the whole Expence of Pensilvania Since the Commencement of the present troubles distinguishing what has been given on the Publick Service in Obedience to Royal orders or for the aid and assistance of other Colonies, from what has been expended for the particular Service and Defence of your Province, that when the Matter comes before Parliament, we may press a proper Consideration to be had of Pensilvania jointly with the other Colonies who may hope for the farther assistance of their Mother Country.
We cannot but express our Satisfaction that we are no longer to Combat in the Dark Instructions Secreted yet enforced under different appearances. The Instructions Govr. Morris has at last communicated speaks out the Matter which has been always apprehended. What will be thought here of setting up this Claim at so Critical and interesting a Juncture after so many years different usages we cannot Say; We hope the Assembly will not be divested of a Priviledge so long in their Possession, the abridgment of which would ever occasion a very Scanty Treasury in Pensilvania. We shall expect authentick Copies of all Proceedings on this Important Matter which must soon come under the Cognizance of our Superiours on its proper bottom unmixed with other Foreign Considerations, with these Proceedings we would likewise Desire two authenticated Copies of the Charter of Priviledges the one to be Lodged at the Board of Trade where it seems there is not one under Seal, the other to remain with us; for you may have been informed that an Objection was taken at the Hearing before that Board of Trade to the reading of that Charter from your Law Book.
We are extreamly Sorry for the present unhappy State of affairs in Europe and have been much concerned to hear of great Military Reinforcements having been sent from France into North America. We wish to receive good accounts from you, and assuring you of our hearty Inclinations to discharge our Trust towards the Province and of our esteem for you and the Members of the Assembly, we are Gentlemen Your Loving Friends and obedient humble Servants
R. Charles.
